DETAILED ACTION
Applicant’s amendments dated 3/9/21 are hereby entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-12 and 15-17 are directed to an abstract idea in the form of mental processes, in terms of a process that can be performed in the human mind and/or as a method of organizing human activity.
In regard to Claims 1 and 6, the following limitations can be performed in the human mind or by a human using pen and paper and/or as a method of organizing human activity, in terms of a human being performing 
a method comprising:
receiving […] user input…workout routine […];
selecting […] a first [display] based on the fitness goal…wherein the first [display] is associated with…target value;
playing […] the first [display];
receiving […] feedback data […] associated with the user […] and the feedback data comprises a captured image of the user in a position;
determining […] a second [display] based on a comparison of the feedback data […] and the first metadata associated with the first [display], wherein…position; and
displaying […] the second [display] and the captured image…overlaying the person in the second [display] and…target position of the person.
In regard to the dependent claims, they likewise claim the same abstract idea as they merely claim further limitations that can be performed in the human mind or by a human using pen and paper.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a memory, cloud based server, “processor of a device,” video segments, “a dynamic video coaching system”, “a display”,  a camera, matching timestamps, overlaying videos, and/or “one or more sensors” these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a memory, cloud based server, “processor of a device,” video segments, “a dynamic video coaching system”, “a display”,  a camera, matching timestamps, overlaying videos, and/or “one or more sensors” these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant' s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., See, e.g., Figure 1 and paragraphs regarding same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 2015/0118657 by Shrake et al (“Shrake”), in view of PGPUB US 20140135960 A1 by Choi (“Choi”), further in view of PGPUB US 20110275045 A1 by Bhupathi et al (“Bhupathi”).
In regard to Claims 1 and 6, Shrake teaches a method comprising: 
receiving…user; 
(see, e.g., Figure 1, s120 in regard to “device”; see, e.g., Figure 2, selection 215 in regard to “receiving from a user…input…”.  See, e.g., paragraph 34 in regard to “one or more sensors.");
selecting…target value; 
(in regard to “selecting…a first video segment” see, e.g., Figure 2, selection 225 and paragraph 39; in regard to “the first video is associated with a first metadata that comprises a target value” see, e.g., paragraph 38 in regard to video segments being associated with a "target heart rate".);
playing…a display; 
(see, e.g., Figure 2, selection 235);


determining…target value […];
displaying…overlaying the […] second video segment […]
(see, e.g., paragraphs 27 and 40-41 in regard to customizing the video stream dynamically and in real time based on, e.g., the user's sampled heart rate, by, e.g., inserting (i.e. splicing) and/or swapping in (i.e. substituting) different additional video clips in order to maintain the optimum workout.  See, e.g., paragraphs 38-39 in regard to dynamically adjusting the video segments based on the target heart rate as compared to the measured heart rate of the user.  In regard to “the second video segment overlaying the first video segment,” see, e.g., paragraph 42 in regard to selecting metrics to overlay over the video.  This is within the BRI of the claimed limitations, at a minimum, to the extent that Applicant's (published) specification at, e.g., Figure 4 discloses identical functioning as being an example of "overlaying.")

Furthermore, while Shrake teaches providing a video display that includes an overlay of workout metrics derived from sensor readings of a user’s performance over a workout video showing a trainer demonstrating how to perform an exercise (see, e.g., paragraph 37 and 42) it may not teach whereby video data is captured of the user by employing a camera  that captures video of the user performing the exercise and the overlay "indicat[es] the position of the user compared to a target position for the user”.
However, in an analogous reference Choi teaches this functionality (see, e.g., Figure 2 and paragraph 61-66; see, e.g., paragraphs 64 and 86 in regard to employing a camera to capture video).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Specifically, it would have been obvious to have added the video overlay of the student as taught by Choi to the video segment of the trainer performing the exercise as taught by Shrake such that, e.g., which will thereby "indicat[e] the position of the user" compared to the trainer both to the extent that the user will be able to visually detect the differences between the trainer image and the student image as well as via visual and other “feedback to display a wrong pose on the screen” (paragraph 63), in order to better coach the user on how to perform the exercise.

Furthermore, to the extent which the otherwise cited prior art may fail to teach “overlaying [a] a person in [a] second video segment and indicating the positon of the user compared to the position of the person”, however, in an analogous reference Bhupathi teaches that functionality (see, e.g., paragraphs 2 and 12 in regard to overlaying the video image of a professional athlete or trainer with the motion of a student/trainee in order to indicate whether the student/trainee’s motion is correct/incorrect);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Bhupathi into the method taught by the otherwise cited prior art by overlaying the image of the person performing the exercise with the image of a person performing the ideal reference form, in order to better instruct the user as to how to perform the exercise.


In regard to Claims 2-3 and 9-10, Shrake teaches these features.  See rejection of Claim 1.
In regard to Claims 4 and 11, Shrake teaches these features.  See rejection of Claim 1.
In regard to Claims 5 and 12, Shrake teaches these features.  See, e.g., Figure 9, selection 910.
In regard to Claim 7, Shrake teaches these features.  See, e.g., Figure 9 and paragraph 75-77.
In regard to Claims 8 and 17, Shrake teaches these features.  See, e.g., paragraphs 75-81.

In regard to Claim 16, Shrake teaches selecting video based on metadata (see, e.g., rejection of Claim 1).  Choi teaches simultaneously displaying two video segments together (see, e.g., Figure 2).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the functionality further taught by Choi as part of the system otherwise taught by the otherwise cited prior art, by showing the user’s form in a video pane separate from the ideal form video, in order to provide better fitness instruction.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shrake, in view of Choi, further in view of Bhupathi, further in view of PGPUB US 20070019311 A1 by Stricek (“Stricek”).
In regard to Claim 15, while Shrake teaches overlaying various images it may not teach employing timestamp matching in order to synchronize such playback, however, in an analogous reference Stricek teaches this functionality (see, e.g., paragraph 31);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the functionality further taught by Stricek as part of the system otherwise taught by the otherwise cited prior art, in order to better synchronize the image of the user with the ideal image.




Response to Arguments
	Applicant’s arguments in regard to the rejections made under 35 USC 103 are addressed by the Bhupathi reference, the user of which was necessitated by Applicant’s amendments.
	Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    149
    659
    media_image1.png
    Greyscale

Applicant’s argument is unpersuasive because the later 2019 101 Guidance issued by the Office (which is now incorporated into the MPEP) does not require examiners to explicitly cite case law when making their 101 rejections but, instead, only to identify the type of abstract idea that was being claimed.  See MPEP 2016.  Notwithstanding, Applicant’s claimed subject matter is analogous to that held by the CAFC in, e.g., Electric Power Group and University of Florida Research to be patent ineligible as a mental process in terms of Applicant likewise claims collecting information (e.g., user input, feedback data from one or more sensors), analyzing that information (e.g., determining a second video segment), and then providing an output based on that analysis (e.g., displaying the second video segment).  Applicant’s claimed subject matter is also analogous to that held by the CAFC in, e.g., the (non-precedential) decision of In re Noble Systems Corporation to be patent ineligible in terms of Applicant likewise claims a computer program for training a human subject.  Also, to the extent to Ex parte Bagley, Appeal 2017-002635.  Furthermore, to the extent that Applicant claims overlaying certain visual displays the PTAB has likewise upheld a 101 rejection of similar subject matter in the (non-precedential) case of Ex parte Olsen, Appeal 2020-001187.
	Applicant further argues on page 10 of its Remarks in this regard:

    PNG
    media_image2.png
    248
    679
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because the ordered combination of the elements that Applicant claims in addition to its abstract idea are merely well-understood, routine and conventional.  In other words, to employ a camera and/or other sensors to capture data; a computer processor and memory to embody Applicant’s claimed abstract idea in the form of a computer program; and/or to employ a computer display to provide visual outputs are all generic, well-known, and conventional uses of these technologies and do not, thereby, add significantly more to the abstract idea.  In other words, Applicant’s claimed invention does not improve any of these technologies qua technologies, in terms of it does not allow any of them to, e.g., run faster, use less power, and/or be able to be manufactured more cheaply.  



    PNG
    media_image3.png
    236
    656
    media_image3.png
    Greyscale

Applicant’s argument is unpersuasive.  The CAFC in McRo did not hold that patent eligible subject matter was claimed for purposes of the two-part Mayo test by claiming any ordered combination of specific operations.  Also, because unlike in McRo, Applicant claims an abstract idea which can be performed by human beings mentally.  E.g., Applicant claims capturing data and then providing a visual output comparing that data and another dataset.  Likewise, similar subject matter was claimed in Electric Power Group and held to be patent ineligible:

    PNG
    media_image4.png
    119
    426
    media_image4.png
    Greyscale


Id., slip. op. at page 4.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715